Title: [Sunday 22 October].
From: Adams, John
To: 


       Conversed with Capt. Thatcher about commercial affairs.—When he receives a freight of Goods on board his Vessell, he signs 3 Bills of Lading (a Bill of Lading, by the Way, is a List of the several Articles, and the Receipt of them signed by the Master) two of which the Merchant keeps, and the other he incloses in a Letter to his Correspondent to whom he sends the Goods and sends it by the Vessell. When the Master arrives at the Port he is destined to, he delivers the Letter, and then the Goods to his Employers Correspondent, who upon Receipt indorses the Bill of Lading, and delivers it up to the Master, and this Bill thus endorsed, will  the other two in the Merchants Hands. The Receiver of Goods pays the freight.
       Some Voyages, We have nothing to do, but receive Goods on board, keep them safely on the Voyage and deliver them safely to the Merchant to whom they are directed. But sometimes we make Trading Voyages. We carry a Cargo of Goods, to sell for money or exchange for other Goods, in the most profitable manner we can. Here we keep a regular Account, make the owners Debtors for Goods that we buy or receive, and give them Credit for Goods that we deliver out.
      